Case 19-23091-GLT               Doc 64  Filed 11/13/20 Entered 11/13/20 11:59:38 Desc Main
                                        Document     Page 1 of 1               FILED
                                                                               11/13/20 11:24 am
                                                                               CLERK
                                    UNITED STATES BANKRUPTCY COURT
                               FOR THE WESTERN DISTRICT OF PENNSYLVANIA U.S. BANKRUPTCY
                                                                               COURT - :'3$

 IN RE: Donald M. Turacy Jr.
                                    Debtor(s)                   BK. NO. 19-23091 GLT

 U.S. Bank National Association, as trustee for the             CHAPTER 13
 holders of the Home Equity Pass-Through Certificates,
 Series 2003-2
                                Movant                          Related to Dkt. No. 58
                        v.                                      Hearing: November 18, 2020 at 10:00 a.m.
 Donald M. Turacy Jr.
                                Respondent
                        and
 Ronda J. Winnecour
                                Additional Respondent



            DEFAULT ORDER ON MOTION FOR RELIEF FROM THE AUTOMATIC STAY



         This 13th dayday   of ofNovember 2020, , 2020, upon default, no response objecting to the Motion having
 been timely filed by an interested party, and upon Movant's Certification of Service and Certification of No
 Objection, it is

        ORDERED that the above-captioned Motion is granted insofar as it requests relief from the
 Automatic Stay imposed by 11 U.S.C. Section 362, with respect to premises, 3323 Hermar Court, Murrysville,
 PA 15668.

          Movant shall, within five (5) days hereof, serve a copy of the within Order on parties in interest and
 file a certificate of Service.

                                                           _______________________________
                                                           ____
                                                            _ ________
                                                                    _________________
                                                                                   ____________
                                                                                   __
                                                           GREGORY  Y L.
                                                                       L. TADDONIO
                                                           United Sta
                                                                  States
                                                                    ates Bankruptcy Judge


Case Administrator to serve:
Brian Nicholas, Esq.
